Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-14-00433-CV

                                    IN RE Alan and Audrey MERIN

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 25, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 19, 2014, relators Alan and Audrey Merin filed a petition for writ of mandamus

complaining of the trial court’s discovery orders and an emergency motion for stay pending a

ruling on the mandamus petition. The court has considered the petition for writ of mandamus and

is of the opinion that relators are not entitled to the relief sought. Accordingly, the petition for writ

of mandamus and the emergency motion for stay are denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2013-CI-12338, styled Alan Merin and Audrey Merin v. Scott Tschirhart;
The Tschirhart Law Firm, PC; Gary Gibson; Carabin and Shaw, PC; David Earl; Earl & Associates, PC; David
Navarro; Hornberger Sheehan Fuller Beiter Wittenberg & Garza, pending in the 37th Judicial District Court, Bexar
County, Texas, the Honorable David A. Canales presiding.